COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


NET2000 GROUP, INC. AND
 HARTFORD FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0108-07-2                                         PER CURIAM
                                                                    MAY 8, 2007
DOLORES BELMONTE-ARWOOD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Dean E. Wanderer; Dean E. Wanderer & Associates, on brief), for
                 appellee.


       Net2000 Group, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that employer failed to prove that

Dolores Belmonte-Arwood’s current disability was no longer causally related to her September

27, 2000 compensable injury by accident. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Belmonte-Arwood v. Net2000 Group, Inc., VWC

File No. 206-54-65 (Dec. 27, 2006). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.